             Case 1:19-cv-03325 Document 1 Filed 11/05/19 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                           OF THE DISTRICT OF COLUMBIA

ANDY THAYER,                                         )
4845 N Kenmore Ave, #2                               )
Chicago, IL 60640                                    )
                                                     )         Case No. 19-cv-3325
       Plaintiff,                                    )
                                                     )
       v.                                            )
                                                     )
U.S. DEPARTMENT OF HOMELAND                          )
SECURITY,                                            )
2707 Martin Luther King Jr. Avenue SE                )
Washington, D.C. 20528                               )
                                                     )
U.S. SECRET SERVICE,                                 )
950 H St NW #7800,                                   )
Washington, D.C. 20223                               )
                                                     )
       Defendants.                                   )

                                          COMPLAINT

       1.   Plaintiff, ANDY THAYER, brings this Freedom of Information Act suit to force

Defendants U.S. DEPARTMENT OF HOMELAND SECURITY and U.S. SECRET SERVICE

to produce records pertaining to the G20 Summit.

                                           PARTIES

       2.      Plaintiff ANDY THAYER made the FOIA request at issue in this case.

       3.      Defendant U.S. DEPARTMENT OF HOMELAND SECURITY (“DHS”) is a

federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552.

       4.      Defendant U.S. SECRET SERVICE (USSS) is a component of DHS and is

subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

       5.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.
              Case 1:19-cv-03325 Document 1 Filed 11/05/19 Page 2 of 3


       6.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                             AUGUST 16, 2019, FOIA REQUEST

       7.      On August 16, 2019, THAYER submitted a FOIA request to DHS for “[c]opies of

documents, memoranda, emails, and voice messages regarding the G20 Summit in the year 2021.

This includes communications and documents both internal to the Department of Homeland

Security and with outside individuals, businesses, government and private agencies and

organizations. I am particularly interested in site visits that DHS employees and contractors have

taken with regards to the G20 summit in 2021.” THAYER also requested expedited processing.

Exhibit A.

       8.      On August 20, 2019, DHS acknowledged receipt of the request and assigned the

Reference Number 2019-HQFO-01154 to the matter.              DHS also determined that Thayer’s

request is “too broad in scope or did not specifically identify the records.” Exhibit B.

       9.      On August 22, 2019, THAYER submitted a modified FOIA request to DHS for

“[c]opies of documents, memoranda and emails regarding a possible ‘G20’ summit at or around

the McCormick Place complex in Chicago, Illinois in the year 2021.” Exhibit C.

       10.     On August 30, 2019, DHS transferred the request to the FOIA Officer for USSS

“due to the subject matter of [the] request.” Exhibit D.

       11.     On September 16, 2019, USSS acknowledged receipt of the request and assigned

FOIA File Number 20191210 to the matter. USSS denied THAYER’s request for expedited

processing.

       12.     As the date of this filing, USSS has not issued a determination and has produced

no records responsive to the request.

                               COUNT I – USSS’S FOIA VIOLATION

       13.     The above paragraphs are incorporated herein.


                                                -2-
             Case 1:19-cv-03325 Document 1 Filed 11/05/19 Page 3 of 3


      14.     USSS is a component of DHS and is subject to FOIA.

      15.     The requested records are not exempt under FOIA.

      16.     USSS has refused to produce the requested materials in a timely manner.

WHEREFORE, THAYER asks the Court to:

      i.      declare that Defendants have violated FOIA;

      ii.     order Defendants to conduct a reasonable search for records and to produce the

              requested records;

      iii.    enjoin Defendants from withholding non-exempt public records under FOIA;

      iv.     award THAYER attorneys’ fees and costs; and

      v.      award such other relief the Court considers appropriate.


Dated: November 5, 2019


                                                   RESPECTFULLY SUBMITTED,

                                                   /s/ Matthew V. Topic______

                                                   Attorney for Plaintiff
                                                   ANDY THAYER

                                                   Matthew Topic, D.C. Bar No. IL0037
                                                   Joshua Burday, D.C. Bar No. IL0042
                                                   Merrick Wayne, D.C. Bar No. IL 0058
                                                   LOEVY & LOEVY
                                                   311 North Aberdeen, 3rd Floor
                                                   Chicago, IL 60607
                                                   312-243-5900
                                                   foia@loevy.com




                                             -3-
